Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (hereinafter “Am.”) filed on April 15, 2022 has been entered.
Drawings
The drawings were received on April 15, 2022.  These drawings are accepted. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Brent G. Seitz on May 17 and 18, 2022.
	In claim 1:
a.	Line 29, change “house” to - - housing - -; and 
b.	Line 30, delete “a third surface of”. 
Reasons for Allowance
1.	Claims 1-4 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
At the outset, the written description makes clear that the term “configured to” in claim 1 has a narrow meaning “made to” or “designed to” as seen in Pub. No. US 20210079994 (Pub.’994) of this application at ¶ 14 et seq., and original claims 1-4.  See the term “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012), non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013), and MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019.
More importantly, in the context of the specification and the drawings as seen in Pub.’994, representative claim 1 is allowed due to, inter alia, the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
the bearing (60) includes one radial bearing part (61, FIG. 4, Pub.’ 994 ¶ 34 et seq.) configured to receive a pressure in a radial direction of the output shaft (30) and two axial bearing parts (62, 63, FIG. 4, Pub.’994 ¶ 34 et seq.) configured to receive opposing pressures in an axial direction of the output shaft (30),

each of the one radial bearing part (61) and the two axial bearing parts (62, 63) is configured of a plurality of rolling elements (65A, 65R; FIG. 4) and a retainer (66, FIG. 4, Pub.’994 ¶ 34 et seq.),

a ring (50, FIGS. 3B-5, Pub.’994 ¶ 35 et seq.) of the rolling elements (65R) of the radial bearing part (61) is in direct contact with the outer peripheral surface (31, FIG. 3B, Pub.’994 ¶¶ 35, 45) of the output shaft (30), this contact surface serves as an output-shaft side raceway surface (31, Pub.’994 ¶ 45) of the radial bearing part (61, FIG. 3B),

a ring (41, 42, FIGS. 2 and 3B, Pub.’994 ¶ 35 et seq.) of the rolling elements (65A) of one of the two axial bearing parts (62, 63) is in direct contact with the outer peripheral surface of the output shaft (30), a ring (41, 42, FIGS. 2 and 3B, Pub.’994 ¶ 35 et seq.) of the rolling elements (65A) of the other one of the axial bearing parts (62, 63) is in direct contact with the outer peripheral surface of the output shaft (30, FIG. 3B) or a first surface of a first ring-shaped part (40, FIG. 5, Pub.’994 ¶¶ 35, 51) secured to the output shaft (30), and contact surfaces of the rolling elements (65A) of the axial bearing parts (62, 63) form output-shaft side raceway surfaces (33, Pub.’994 ¶ 47) of the axial bearing parts (62, 63),

the rings (50, 41, 42) of the rolling elements (65R) of the radial bearing part (61) and the rolling elements (65A) of one of the two axial bearing parts (62, 63) are in contact with a second surface of a second ring-shaped part (50, FIGS. 3B-5, 8-10) disposed about the output shaft (30) to form an outer raceway surface (51, FIG. 5, Pub.’994 ¶ 56) of the radial bearing part (61) and an outer raceway surface (52, FIG. 5, Pub.’994 ¶ 57) of the axial bearing part (62, 63) respectively, the rings (50, 41, 42) of the rolling elements (65R) of the radial bearing part (61) and the rings (50, 41, 42) of the rolling elements (65A) of one of the two axial bearing parts (62, 63) are secured to the housing (70) or are directly with an inner surface of the housing (70), and the rings of the rolling elements (65A) of the other one of the axial bearing parts (62, 63) are in contact with the second ring-shaped part (50) and form another outer raceway surface (53, FIG. 5, Pub.’994 ¶ 58) of the axial bearing part (62, 63) (Reference characters, figures, Pub.’994 paragraphs, and emphases added)

The closest prior art Gratzer et al. (US 20160160984) teaches the invention substantially as claimed.  See pp. 8-10 of the prior Office action on February 16, 2022.   However, as shown in Gratzer’s FIGS. 2a and 3a, the rings of Gratzer’s rolling elements 3 and 5 of two axial bearing parts 3 and 5 are not in direct contact with, i.e., formed directly on the outer peripheral surface of the output shaft II as specially defined in Applicant’s specification as seen in Pub.’994 ¶ 36.  See  MPEP § 2111.01(IV) and issue under 35 USC 102 set forth in the Applicant’s Initiated Interview Summary (Form PTOL-413) on March 30, 2022.  Only the rolling elements 4 of Gratzer’s bearing part 4 are in direct contact with or formed directly on the outer peripheral surface of the output shaft II as shown in Gratzer’s FIGS. 2a and 3a (id. ¶ 24 and 37 et seq., claims 1-19).  See also Applicant’s remarks on pp. 9-11 of the Am.
If a person having ordinary skill in the art (PHOSITA) before the effective filing date of the application to make Gratzer’s rolling elements 3, 5 of two axial bearing parts 3, 5 in direct contact with or formed directly on the outer peripheral surface of the output shaft II as claimed, the PHOSITA would destroy, e.g., the raceways (unnumbered in FIGS. 2a and 3a) and/or the bearing bush 12 (FIG. 3a) of Gratzer’s axial bearings 3, 5; thus, render Gratzer’s cam device to be inoperable for its intended purpose, or change Gratzer’s principle of operation.  See MPEP § 2143.01(V-VI) and non-precedential Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, Fed. Cir., No. 2014-1447, 1/27/2015.  	
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claim 1.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Alexander et al. (DE 102004040340 A1) teaches a radial bearing part 8 configured of two rings of rolling elements 14 and 16 in direct contact with the outer peripheral surface of the shaft 4 (FIG. 1);
b.	JP 6047999 B2 teaches a radial bearing part configured of two rings of rolling elements 6, 6 in direct contact with the outer peripheral surface of the shaft 16, 17 (FIGS. 1-5);
c.	Tomsa (US 10,563,698) teaches a radial bearing part configured of a ring of rolling elements 30 in direct contact with the outer peripheral surface of the shaft 34 (FIG. 1).  Ibid. claims 1-19; and
d.	Stanley (US 3,589,202) teaches a radial bearing part configured of rolling elements
36a (FIG. 12) in direct contact with the outer peripheral surface of the shaft 12 (col. 7, l. 8 et seq.).     
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/
Primary Examiner, Art Unit 3656